Case 5:17-cv-00295-RGK-KK Document 90 Filed 02/17/21 Page 1of4 Page ID #:5658

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:17-cv-00295-RGK-KK Date February 17, 2021

 

 

Title Monster Energy Company v. City Beverages d/b/a Olympic Eagle Distributing

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Respondent’s Motion to Compel Arbitration in a
Neutral Forum [84]

I. INTRODUCTION

Monster Energy Company (“Monster”) filed a complaint in a separate action before this Court!
against City Beverages, LLC d/b/a Olympic Eagle Distributing (“Olympic”) about a contractual dispute.
Monster sought declaratory relief that the arbitration provision in their contract was valid and
enforceable. The Court agreed with Monster and granted Monster’s Motion to Compel Arbitration.
Monster prevailed in arbitration, and the arbitrator awarded Monster roughly $3,000,000 in attorney’s
fees and costs (“Arbitration Award”).

The Court later confirmed this award and entered judgment against Olympic. Olympic appealed
to the Ninth Circuit, who vacated the Arbitration award.

Now before the Court is Olympic’s Motion to Compel Arbitration in a Neutral Forum. For the
following reasons, the Court DENIES Olympic’s Motion.

Il. FACTUAL BACKGROUND

Olympic is a beverage distribution company in the state of Washington and is the exclusive
distributor of Anheuser-Busch (“AB”) beer within its territory. Monster is an energy drink company that
reached an agreement with AB in 2006 for the distribution of Monster’s products. Under the Monster-
AB agreement, all of AB’s existing distributors could elect to also distribute Monster products.

Olympic became a Monster distributor and began distributing Monster’s beverages in
Washington under two separate Monster-Olympic distribution agreements.

Under these agreements, Monster and Olympic’s distribution relationship would last for 20
years, but Monster had the right to terminate the agreements without cause if Monster: (1) repurchased

 

' Monster Energy Co., v. Olympic Eagle Distrib., No. 15-cv-00819-RGK-KK

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 4
Case 5:17-cv-00295-RGK-KK Document 90 Filed 02/17/21 Page 2of4 Page ID #:5659

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:17-cv-00295-RGK-KK Date February 17, 2021

 

 

Title Monster Energy Company v. City Beverages d/b/a Olympic Eagle Distributing

 

Olympic’s unsold Monster inventory, advertising material, and equipment; and (2) paid Olympic an
amount equal to Olympic’s twelve-month trailing gross profit earned from its sale of Monster products.

In 2014, Monster decided to seek a broader master distribution agreement with Coca-Cola that
would require Monster to terminate its existing distribution agreements. So Monster terminated its
agreement with Olympic, repurchased the excess inventory, advertising material, and equipment.

Olympic then challenged the termination based on Washington franchise law, which Olympic
argued prohibits Monster from terminating their agreement without cause.

Monster sought declaratory relief before this Court. It asked the Court to enforce the arbitration
provisions in the Monster-Olympic distribution agreements. The Court found that Monster’s right to
terminate the agreement fell within the terms of their arbitration agreement, and ordered the parties to
arbitration.* Under the Monster-Olympic arbitration agreement, JAMS, a large alternative dispute
resolution services firm, would conduct the arbitration.

The JAMS arbitrator found that Olympic was not a “franchisee,” and Monster was not a
“franchisor,” for purposes of the Washington Franchise Investment Protection Act (“FIPA”), Wash.
Rev. Code § 19.100 ef seq. (Arbitrator’s Award at 7, ECF No. 9-5). Because the arbitrator determined
that FIPA did not apply, the early termination provisions in the Monster-Olympic distribution
agreements were valid and enforceable. (/d).

The arbitrator also found that the arbitration provisions in the distribution agreements allowed
the arbitrator to award reasonable attorneys’ fees and costs to the prevailing party. (/d. at 11). After
reviewing the declarations and briefs submitted by the parties on the issue, the arbitrator awarded
Monster $3,000,000 in attorney’s fees and costs. Monster petitioned to confirm the Arbitration Award in
this Court, and Olympic sought to vacate it.

The Court ultimately confirmed the Arbitration Award and the award of attorneys’ fees. (Order
at 6, ECF No. 46).

Olympic appealed the Court’s confirmation and the award of attorneys’ fees to the Ninth Circuit.
The Ninth Circuit vacated the Court’s decision because the arbitrator had failed to disclose his
ownership interest in JAMS despite its “nontrivial business relations with Monster” which could “create
a reasonable impression of bias.” Monster Energy v. City Beverages, 940 F.3d 1130, 1138 (9th Cir.
2019).

Following the Ninth Circuit’s decision, JAMS filed two amicus briefs. The first seeking a
rehearing en banc of the Ninth Circuit’s decision, and the second on a petition for certiorari before the
U.S. Supreme Court. The Ninth Circuit declined en banc review, and the Supreme Court denied the cert
petition. Now the Ninth Circuit has remanded the case to this Court.

 

? Monster Energy Co., No. 15-cv-00819-RGK-KK. Order Granting Motion to Compel Arbitration, ECF No. 45.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 4
Case 5:17-cv-00295-RGK-KK Document 90 Filed 02/17/21 Page 30f4 Page ID #:5660

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:17-cv-00295-RGK-KK Date February 17, 2021

 

 

Title Monster Energy Company v. City Beverages d/b/a Olympic Eagle Distributing

 

Il. JUDICIAL STANDARD

A contract is covered by the Federal Arbitration Act (“FAA”) if it “evidenc[es] a transaction
involving commerce.” 9 U.S.C. § 2. Under the FAA, courts are required “to compel arbitration ‘in
accordance with the terms of the agreement’ upon the motion of either party to the agreement.” AT & T
Mobility LLC v. Concepcion, 131 S. Ct. 1740, 1748 (2011) (quoting U.S.C. § 3). The role of the court is
to determine “(1) whether a valid agreement to arbitrate exists and, if it does, (2) whether the agreement
encompasses the dispute at issue.” Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130
(9th Cir. 2000).

“The final phrase of § 2, however, permits arbitration agreements to be declared unenforceable
‘upon such grounds as exist at law or in equity for the revocation of any contract.’” Concepcion, 131 S.
Ct. at 1746 (quoting 9 U.S.C. § 2). Thus, arbitration provisions may be invalidated by “‘generally
applicable contract defenses, such as fraud, duress, or unconscionability.’” Jd. Courts also have the
authority to appoint arbitrators “if for any other reason there shall be a lapse in the naming of an
arbitrator . . . , or in filling a vacancy.” 9 U.S.C. § 5.

Once an arbitration agreement is found to be valid, enforceable, and applicable, the court shall
stay the action pending the outcome of the arbitration or dismiss the action. 9 U.S.C. § 3; Sparling v.
Hoffman Constr. Co. Inc., 864 F.2d 635, 638 (9th Cir. 1988).

IV. DISCUSSION

After the Ninth Circuit’s remand, Olympic and Monster negotiated how the parties should
proceed with arbitration. Olympic requested that the parties arbitrate before someone other than JAMS.
Monster declined.

Now Olympic asks the Court to compel arbitration before another organization. And it argues
that the Court can do so under the FAA and because the arbitration agreement is unconscionable.

Olympic’s argument turns on the assertion that JAMS has “created reasonable doubt about its
partiality by supporting [Monster’s] efforts to reverse the Ninth Circuit’s ruling.” (Mot. Compel Arb. At
5, ECF No. 84). But because the Court disagrees that JAMS’s amicus briefs negate its ability to
neutrally arbitrate Monster’s and Olympic’s case, it does not consider whether the arbitration agreement
is unconscionable or whether it has authority under the FAA to appoint a new arbitrator.

A. JAMS’s Partiality

Olympic’s and Monster’s agreement designates JAMS as the arbitrator for their dispute. But
Olympic contends that by filing amicus briefs supporting Monster before the Ninth Circuit and the
Supreme Court, JAMS can no longer remain an impartial body. The Court disagrees.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 4
Case 5:17-cv-00295-RGK-KK Document 90 Filed 02/17/21 Page 4of4 Page ID #:5661

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:17-cv-00295-RGK-KK Date February 17, 2021

 

 

Title Monster Energy Company v. City Beverages d/b/a Olympic Eagle Distributing

 

Start with the briefs themselves. JAMS filed both “in support of Petitioner” (Monster). (Br. of
JAMS, Inc. as Amicus Curiae in Support of Pet. at *1, 2020 WL 3316791 (“Ninth Circuit Brief)); Br. of
JAMS, Inc. as Amicus Curiae in Support of Pet. at *1, 2020 WL 2949949 (“Supreme Court Brief)). But
neither brief takes issue with Olympic’s and Monster’s underlying dispute. Instead, JAMS opposes the
Ninth Circuit’s new understanding of “evident partiality” and the retroactive effect of the new disclosure
requirements. (See Ninth Circuit Brief at *2; Supreme Court Brief at *3, 7). It would be highly
speculative to argue that this position would affect an individual JAMS arbitrator’s ability to neutrally
consider Olympic’s and Monster’s dispute.

There is thus no reason for the Court to take the drastic step of disqualifying every single JAMS
arbitrator—even those who with no ownership interest in the company*? —before the parties have even
attempted to arbitrate before JAMS. There are also sufficient safeguards in place to maintain an
impartial forum. Especially since JAMS encourages the parties to select their own arbitrators before
JAMS gets involved. (See JAMS Rule 15(b), ECF No. 87-6). Olympic is therefore free to try to select an
arbitrator with no ownership interest in JAMS if it believes that would cause the arbitrator to be biased
against Olympic.

Thus, at this time, the Court sees no reason why JAMS could not fairly arbitrate this dispute.

V. CONCLUSION

For the foregoing reasons, the Court DENIES Olympic’s Motion. The Court therefore orders
Olympic and Monster, under their arbitration agreement, to arbitrate their dispute before JAMS.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

3 The Ninth Circuit noted in its decision that only one-third of the JAMS’s neutrals have any ownership
interest. Monster Energy, 940 F.3d at 1136 n.2.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 4
